Citation Nr: 1539521	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard from April 1956 to December 1964.  He had active duty for training (ACDUTRA) on the following dates: August 11-26, 1956; August 10-25, 1957; June 22, 1958; June 28- July 23, 1958; June 5-19 1960; June 5-August 12, 1961; August 11-26, 1962; September 12-November 18, 1962; June 11-16, 1963; July 17-23, 1963; July 24-August 4, 1963; September 10-12, 1963; and July 18-August 24, 1964.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his wife testified in a July 2014 video-conference hearing, which should be used in future adjudication.  The Board remanded these issues for additional development in November 2014.  The RO subsequently granted service connection for the right knee, hearing loss, and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the service-connected right knee aggravated the left knee.


CONCLUSIONS OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants and remands the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by his senses but not to determine the etiology of musculoskeletal disabilities as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent.

Following a review of the record, the Board concludes that the criteria for service connection for a left knee disability have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current left knee disability.  The VA examiner in March 2015 diagnosed osteoarthritis in both of the Veteran's knees.  

The evidence does not show a left knee injury or disease incurred in service.  The November 1961 and June 1963 in-service examinations recorded normal lower extremities and musculoskeletal system.  In medical questionnaires from November 1961 and June 1963, the Veteran marked no bone, joint or other deformity and no trick or locked knee.  He has also not reported an in-service injury to the left knee in any statements to VA or the Board hearing.  

Instead, the Veteran asserts that his left knee disability is related to his service-connected right knee disability.  Specifically at the Board hearing, he reported that he favored the right knee, which put strain on the left knee.  The March 2015 VA examiner concluded that the left knee was less likely than not caused by the right knee disability, because the left knee disability developed within the past 10 years and is more likely due to age, repetitive use, and genetic predisposition.  Nevertheless, service connection may also be shown if a service-connected injury aggravates the disability.  See 38 C.F.R. § 3.310.  The August 2015 VA examiner opined that although the left knee condition does not appear to be caused by the right knee, there is evidence that the left knee could be aggravated by the right knee based on the impaired right knee function, gait variation, and change in weight bearing.  Thus, the lay statements of favoring the right knee and the VA examiner's opinion show that the left knee is aggravated by the right knee, and service connection is warranted.  See 38 C.F.R. §§ 3.303, 3.310. 


ORDER

Service connection for left knee arthritis is granted.


REMAND

Unfortunately, additional remand is needed for the right shoulder claim.  Private treatment records show current impingement syndrome, severe arthritis, and probable chronic cuff tear arthritis.  During the Board hearing, the Veteran reported joining the rifle team and having wear and tear on his right shoulder from the recoil.  He remembered bruising and aching on the shoulder and that all the guys on the team would rub their shoulders after training.  The training took place during his weekend drills, or inactive duty for training (IDT).  The Veteran reported no shoulder problems prior to service and no activities that bothered his shoulder between his training sessions.  However, at separation in June 1963, the examiner recorded normal upper extremities and the Veteran marked no painful or trick shoulder and no swollen or painful joints.  

In July 2015, the Veteran's private provider wrote "(t)he patient was on the rifle team and it was felt that the recurrent shock from this activity contributed to his disability."  It is unclear whether this statement is the medical opinion of the treating provider or a recitation of the Veteran's argument.  There is no indication that the private provider reviewed the service examinations.  Additionally, the August 2015 VA examiner concluded "I find adequate evidence the Veteran's right shoulder condition is secondary to in-service activity," but did not provide any rationale for the conclusion, aside from a reference to the already-discounted July 2015 private statement, or discuss the evidence.  Therefore, neither opinion is adequate for a decision, and an addendum is needed.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).         

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims folder to the August 2015 VA examiner to provide an addendum opinion on the Veteran's right shoulder claim.  The examiner should address the following:

a. In the August 2015 opinion, the examiner stated "I find adequate evidence the Veteran's right shoulder condition is secondary to in-service activity."  Court cases require medical conclusions to be supported by explanations and rationale.  Please provide rationale for a conclusion on the issue of whether the current right shoulder impingement syndrome, severe arthritis, and probable chronic cuff tear arthritis are related to service.  Consider all relevant evidence, including the Veteran's report of bruising and swelling after rifle practice, his report of having treatment approximately 3 years after service with surgery in the 1960's, and normal findings and reports of the shoulder on June 1963 separation examinations. 

If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Notify the Veteran that VA is seeking clarification on the medical opinion and that he may obtain and submit an additional medical opinion as well.  

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


